                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LEROY BROWN,                              :
    Petitioner,                           :
                                          :
                     v.                   :      CIVIL ACTION NO. 18-CV-5561
                                          :
THERESA DELBALSO, et al.,                 :
    Respondents.                          :

                                         ORDER


       AND NOW, this 13th      day of January, 2020, upon careful and independent

consideration of the petition for a writ of habeas corpus, and after review of the Report

and Recommendation of United States Magistrate Judge Timothy R. Rice to which no

Objections have been received despite the Court having extended the deadline to

December 13, 2019 at Petitioner’s request [Doc. 17], IT IS ORDERED that:

   1. The Report and Recommendation [Doc. 14] is APPROVED and ADOPTED;

   2. The Petition for Writ of Habeas Corpus is DENIED with prejudice;

   3. There is no probable cause to issue a certificate of appealability; and

   4. The Clerk of the Court shall mark this case closed for statistical purposes.




                                          BY THE COURT:



                                          /s/ Jeffrey L. Schmehl
                                          JEFFREY L. SCHMEHL, J.
